DETAILED ACTION
1.	This office action is a response to amendments/arguments submitted on 10/28/2021. Applicant's arguments filed on with respect to the claims have been considered but they are not persuasive.
See response to applicants’ arguments at the end of the action.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 01/04/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 1-19 and 21 are presented for examination.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over OGAWA et al. (US 20190229661 A1) in view of NIGO et al. (US 20200144951 A1, PCT Filed dated on 7/25/2017).
In regards to claim 1, OGAWA shows (Figs. 1-6) a method of controlling a compressor (intended use) comprising a motor (80) with a rotor of a permanent magnet (not shown but implicit as MG has permanent magnets) the method comprising: 
applying a detection current (i.e. by means of current sensor 70) to the motor in response to a command of starting the compressor (see start command, Fig. 6); 
detecting, according to a response of the motor (80) to the detection current, whether there is demagnetization of the permanent magnet of the rotor (i.e. see demagnetization detection part 40 and information about occurrence of demagnetization, Figs. 1-2 and 6-8); 

NIGO further shows (Figs, 1, 6, 14) and discloses a motor 1 which is permanent magnet-embedded motor, and is used for, for example, a rotary compressor wherein a "overcurrent protection" controls a current value of the inverter 103 so as not to exceed an overcurrent threshold (also referred to as an overcurrent protection level) in order to reduce demagnetization of the permanent magnets 25, pars. 110, 117, 125-126).
Thus, given the teaching of NIGO, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of OGAWA for the intended use of applying the control system to reduce demagnetization on a compressor. 
In regards to claims 2 and 11, OGAWA shows (Figs. 1-6) wherein the detection current has a q-axis component, with a d-axis component of zero (see Fig. 2, Iq/Id current vectors).
In regards to claims 3 and 12, OGAWA shows (Figs. 1-6) wherein detecting whether there is demagnetization of the permanent magnet of the rotor comprises: calculating a flux linkage of the permanent magnet; and comparing the calculated flux linkage of the permanent magnet with a theoretical value of a flux linkage of the permanent magnet to determine whether there is the demagnetization or not (see Figs. 3-8, and pars. 71 wherein equations consider interlinked magnetic fluxes).

In regards to claim 5, OGAWA shows (Figs. 1-6) wherein a positional angle of the rotor obtained by integrating a speed (i.e. ϴ) of the motor (80) is used in a control loop of the motor when detecting whether there is demagnetization of the permanent magnet of the motor (see speed from 86 inputted into 30 and 40 for demagnetization detection, Fig. 2).
In regards to claim 6, OGAWA shows (Figs. 1-6) wherein the operating parameter reset comprise at least one of a maximum output current (on the basis of voltage) and an overcurrent protection point of a frequency converter which are operable for driving the motor in the compressor (80), see pars. 116, 130 and claims 1-6 wherein the detection threshold value (i.e. max current allowance) is adjusted on the basis of the one of the output torque, the current and the electrical angular speed of the alternating current motor.  .
In regards to claims 7-8 and 15-16, OGAWA shows (Figs. 1-6) wherein said resetting the operating parameter of the compressor if there is the demagnetization comprises: if there is the demagnetization and a level of the demagnetization is within 20% (not shown as percentage but as delta , increasing the maximum output current of the frequency converter and decreasing the overcurrent protection point with an increase in the level of the demagnetization,  wherein the maximum output current of the frequency converter has an upper limit that is 150% of a rated operating current of the frequency converter, and the overcurrent protection point has a lower limit that is 160% of the rated operating current of the frequency converter. (see curve line of demagnetization on Figs. 7-8, pars. 119, 128 wherein 
Moreover NIGO discloses adjusting demagnetization ranges fluctuating on the bases of current and leakage fluxes and maximum currents and overcurrent protection level (Pars. 110, 116, 123, 130, 133-134, 138-140).
In regards to claims 9, 17-20, NIGO shows (Fig. 2) a compressor (9), comprising: 
a compression mechanism, configured to compress working medium entering the compressor (intended use as compressor comprises a driving mechanism (e.g., a motor) that drives movement of the compression mechanism);
 a motor (1) with a rotor (20) of a permanent magnet (25); configured to drive the compression mechanism to compress the working medium (i.e. a compression mechanism 9 disposed in the shell 80, Fig. 2);
 and a controller (110, 103) configured to execute a startup algorithm at startup (pars. 68, 147, Figs. 15-18).
In regards to claim 10, OGAWA shows (Figs. 1-6) further comprising an angle generator (86) configured to obtain a positional angle of the rotor by integrating a speed of the motor (see Fig. 2).
In regards to claim 11, OGAWA shows (Figs. 1-6) wherein the detection current has a q-axis component, with a d-axis component of zero.
In regards to claim 21, NIGO shows (Fig. 2) wherein the compressor is a variable- 5 of 10Application No.: 16/942,122 Office Action dated: July 28, 2021Amendment and Response dated: October 28, 2021speed compressor and the variable speed compressor comprises a frequency converter (i.e. inverter 103, Based on a pulse width modulation (PWM) signal input from the CPU 110, the inverter driving circuit 111 produces a driving signal for turning on and off each of the switching elements)
Also, OGAWA shows (Figs. 1-6) wherein the compressor is a variable- 5 of 10Application No.: 16/942,122 Office Action dated: July 28, 2021Amendment and Response dated: October 28, 2021speed compressor and the variable speed compressor comprises a frequency converter (i.e. inverter unit 62 transmits the generated 
Prior Arts made of Record
6.	The following prior arts made of record are pertinent to applicant's invention to further show the general scope of the claims after the new added limitations and can be used in combination for rejection of claims.
(JP 2011125154 A) discloses The demagnetization determination unit includes a correction q-axis voltage obtained by multiplying one of the actual q-axis voltage and the reference q-axis voltage by a correction parameter that is a different value depending on the operating state classification, The demagnetization determination system for a rotating electrical machine according to claim 2, wherein a demagnetization state is determined by calculating a demagnetization amount based on a difference between an actual q-axis voltage and the reference q-axis voltage. The correction parameter represents a relationship between any one of the actual q-axis voltage and the reference q-axis voltage and a DC power supply voltage for each of the operation state categories, and the demagnetization determination unit includes the operation state category and the DC The demagnetization determination system for a rotating electrical machine according to claim 3 or 4, wherein the correction parameter is determined based on the power supply voltage.

Response to Arguments
7.	Applicant's arguments filed on 10/28/2021 have been fully considered but they are not persuasive. The examiner believes that the prior arts made of record still read on the added limitations.

Ogawa’s system employs a demagnetization detection part 40 that determines that the permanent magnets in the MG 80 are demagnetized when the magnetic flux change amount estimation value ΔΦ calculated by the magnetic flux change amount estimation part 30 is lower than a predetermined detection threshold value, in other words, demagnetization is proportional to the magnetic flux change amount. Meaning that, a reset operation is executed  for example, at step S42, the MG control device 20 resets the value of the demagnetization abnormality counter to zero, this further progresses to step 43 where if an negative indication “NO”, means that the value of the demagnetization abnormality counter does not reach the abnormality detection threshold value N_th, so the operation flow returns to step S11, in the other hand, the demagnetization detection part 40 in the MG control device 20 restarts the calculation process of estimating the magnetic flux change amount value ΔΦ, 3(see Figs. 1-2 and 6, abstract and pars. 5, 29, 42, 84, 116-121, 133).
Hence, the examiner believes that  Ogawa clearly determine when demagnetization occurrence is present and also that the control system resets the control parameter based on the demagnetization occurrence and/or magnetic flux change amount estimation value ΔΦ which is proportional to demagnetization failure. 
Applicant further argues that Nigo also does not teach or suggest the above recitations of independent claim 1. However, Nigo was merely brought to further disclose in explicitly fashion the intended use of a motor control system to be employ as compressor and  comprising  a permanent magnet-embedded motor, and is used for, for example, a rotary compressor wherein a "overcurrent protection" controls a current value of the inverter 103 so as not to exceed an overcurrent threshold (also 
Finally, the examiner respectfully reminds the applicant that the claims and only the claims form the metes and bounds of the invention. “Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Moreover, limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)”. (Refer to Manual of Patent Examining Procedure, Eighth Edition Revision 8: July 2010).
The Examiner still considers the prior-arts, each clearly having all structures and components as claimed. Thus all the limitations of the claims will be considered met so long as the device of the prior art meets all structural limitations. The prior art apparatus as identified in the rejected claims are also capable of performing all the claimed intended use and/or desired functional language. Therefore, all the limitations as claimed are still met or anticipated by the arts as pointed out in the previous office actions and in this final office action. It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed. It does not require that the reference "teach" what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, "read on" something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are "fully met" by it. Kalman v. Kimberly Clark Corp., 218 USPQ 781,789 (CAFC 1983). Moreover, the Claims8-19 and 37 are drawn to an apparatus must distinguish from prior art in terms of structure rather than function. In re Danlv, 120 USPQ 528 (CCPA 1959) and MPEP 2114.
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully .
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846